PER CURIAM:
Gwendolyn D. Scott appeals the district court’s order granting Defendant’s Fed. R.Civ.P. 12(b)(1) motion to dismiss her complaint alleging race discrimination, in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Scott v. Geren, No. 4:08-cv-00021-RBS-FBS (E.D. Va. filed July 11, 2008; entered July 14, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.